DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 01/12/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 1-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20170067687 to Hoffman, JR. et al (hereinafter “Hoffman”) in view of U.S. Patent No. 9751312 to Valancy et al (hereinafter “Valancy”).
With respect to claim 1, Hoffman discloses a direct-to-garment printer ([0037]) comprising: a print zone ([0012], [0025], [0029] of Hoffman and 18, 24, FIG. 1, FIG. 2 of Valancy); a loading zone ([0025], [0029], FIG. 1); and a conveyor to receive the garment and to move the garment bi- directionally along a transport direction between the print zone and the loading zone ([0021], [0023] of Hoffman and 18, 24, FIG. 1, FIG. 2 of Valancy)
However, Hoffman fails to specifically disclose:
wherein the printer further comprises a printbar located in the print zone, the printbar extending longitudinally along a width of the print zone and having a plurality of nozzles that span the width of the print zone.
Valancy discloses:
wherein the printer further comprises a printbar located in the print zone (18, 24, FIG. 1, FIG. 2), the printbar extending longitudinally along a width of the print zone and having a plurality of nozzles that span the width of the print zone (16, 18, 24, FIG. 1, FIG. 2).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the printbar as disclosed by Valancy with the method/apparatus of Hoffman. The motivation for doing so would have been to print on the garment (abstract, 16, 18, 24, FIG. 1, FIG. 2 of Valancy).
claim 2, Hoffman in view of Valancy discloses wherein the conveyor comprises a print surface and a spittoon surface remote to the print surface (col.4, lines 1-16 of Valancy).
With respect to claim 3, Hoffman in view of Valancy discloses wherein the spittoon surface is movable along the width of the print zone (col.4, lines 1-16 of Valancy).
With respect to claim 4, Hoffman in view of Valancy discloses wherein the spittoon surface extends along the width of the print zone (col.4, lines 1-16 of Valancy).
With respect to claim 5, Hoffman in view of Valancy discloses wherein the printbar is movable along the width of the print zone by an indexing distance (col.1, lines 46-52 of Valancy).
With respect to claim 6, Hoffman in view of Valancy discloses wherein the indexing distance is up to 8mm or up to 13 mm (col.1, lines 46-52 of Valancy Additionally, the distance is a standard distance and was well known at the time of the invention.).
With respect to claim 7 Hoffman in view of Valancy discloses comprising a post-processing zone adjacent to the print zone and opposite to the loading zone being the conveyor to move the garment between the print zone and the post-processing zone (FIG. 1).
With respect to claim 8, Hoffman in view of Valancy discloses wherein the post-processing zone comprises: a dye sublimator, a heater, a dryer, a curing device, an unloading station and/or an overcoat applicator (FIG. 1).
claim 9, Hoffman in view of Valancy discloses wherein the printer comprises a second printbar couplable to the printbar thereby providing a second print zone and a second conveyor associated to the second printbar thereby providing a second loading zone ([0023] of Hoffman and 18, 24, FIG. 1, FIG. 2 of Valancy Additionally, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate the printbar, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).).
With respect to claim 10, Hoffman in view of Valancy discloses a direct-to-garment printing method in a printer ([0037]), comprising: a page-wide array of nozzles defining the width of print zone ([0012], [0025], [0029] of Hoffman and 18, 24, FIG. 1, FIG. 2 of Valancy); a conveyor moving the garment bidirectionally in a direction perpendicular to the width of the print zone ([0021], [0023] of Hoffman and 18, 24, FIG. 1, FIG. 2 of Valancy); a controller controlling the page-wide array of nozzles and the conveyor (controller 24 of Hoffman and/or user interface 22 of Valancy); and the controller moving the garment between a loading zone and the print zone and ejecting a printing fluid on the garment while the garment moves along the print zone while maintaining the nozzles in a static position (controller 24, [0021], [0025], [0029], [0031], [0033], [0037] of Hoffman and/or user interface 22 of Valancy).

claim 11, Hoffman in view of Valancy discloses wherein the controller is to perform an indexing action by moving the nozzles in a direction parallel to the width of the print zone while the garment is outside the print zone (abstract, col. 4, lines 1-16 of Valancy).
With respect to claim 12, Hoffman in view of Valancy discloses wherein the print zone comprises a post- processing zone adjacent to the print zone opposite to the loading zone and wherein the controller is to move the garment from the loading zone, to the print zone and from the print zone to the post-processing zone ([0037] FIG. 1 of Hoffman).
With respect to claim 13, Hoffman in view of Valancy discloses wherein the post-processing zone comprises a dye-sublimator, a heater, a dryer, a curing device, an unloading station and/or an overcoat applicator ([0037] FIG. 1 of Hoffman).
With respect to claim 14, Hoffman in view of Valancy discloses wherein the printer comprises a spittoon associated to the conveyor and wherein the controller is to move the conveyor to position the spittoon below the page-wide array of nozzles to perform a maintenance operation (abstract, col. 4, lines 1-16 of Valancy).
With respect to claim 15, Hoffman in view of Valancy discloses a non-transitory machine readable medium storing instructions executable by a controller ([0024]), the medium storing instructions to control a page- wide array printer which comprises a set of nozzles defining the width of a print zone and a conveyor, wherein the controller is to move a garment between a loading zone and the print zone and to eject a printing fluid on the garment while the garment moves along the print zone while maintaining the nozzles in a static position ([0024], [0033], [0037] of Hoffman and 18, 24, FIG. 1, FIG. 2 of Valancy).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRADLEY W THIES/Primary Examiner, Art Unit 2853